SET ASIDE and REMAND; and Opinion Filed September 10, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00589-CV

            GREYHOUND LINES, INC. AND RASHAD NICHOLS, Appellant
                                    V.
                         JANIE REEVES, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-09239

                            MEMORANDUM OPINION
                         Before Justices O'Neill, Francis, and Fillmore
                                      Opinion Per Curiam
       The Court has before it appellants’ August 29, 2013 unopposed motion to reverse without

regard to the merits, and remand to trial court to effectuate the parties’ settlement agreement.

We GRANT the motion, SET ASIDE the judgment of the trial court without regard to the

merits, and REMAND the case to the trial court for rendition of judgment in accordance with the

agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

                                                                  PER CURIAM


120589F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GREYHOUND LINES, INC. AND                            On Appeal from the 193rd Judicial District
RASHAD NICHOLS, Appellants                           Court, Dallas County, Texas
                                                     Trial Court Cause No. 09-09239.
No. 05-12-00589-CV          V.                       Opinion delivered Per Curiam. Justices
                                                     O'Neill, Francis and Fillmore sitting for the
JANIE REEVES, Appellee                               Court.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE. We REMAND this case to the trial court to render judgment in accordance with
the parties’ agreement. We ORDER that appellee recover her costs of this appeal from
appellants, unless the parties’ agreement provides otherwise.


Judgment entered this 10th day of September, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE




                                               –2–